Citation Nr: 0726260	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran






INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In April 2007, the veteran testified before the Board at the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served aboard the USS Kitty Hawk, an aircraft 
carrier off of Vietnam.  He stated that on the evening of his 
arrival onboard, on or about March 30, 1968, an F4 crashed on 
the deck of the carrier.  The veteran's unit received the 
Presidential Unit Citation.  It does not appear that the RO 
made any attempts to corroborate his testimony regarding the 
F4 crash.

The veteran also stated that one of his shipmates backed into 
a propeller of a propeller plane, injuring or killing him.  
The veteran should be contacted to provide more specific 
information regarding this incident-specifically, the name 
of the individual and the date of the incident.  

The veteran has been diagnosed as having PTSD by VA mental 
health professionals.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the veteran is provided relevant 
information concerning a disability rating 
and effective date.  The AMC should advise 
the veteran that it would help his claim 
if he can provide any information 
concerning the incident in which his 
shipmate backed into a propeller of a 
propeller plane.  

2.  The AMC should send a request to the 
US Army and Joint Services Records 
Research Center (JSRRC) to research 
whether on or about March 30, 1968, (the 
veteran's arrival date on the USS Kitty 
Hawk) an F4 crashed on the deck of the 
carrier.  Also, if the veteran can provide 
more specific information regarding the 
shipmate who backed into the propeller, 
the AMC should send a request to research 
whether that incident can be corroborated.  
In the event of a negative response from 
JSRRC, the AMC should inform the veteran 
of such, and provide the details of what 
it had requested JSRRC to research.  

3.  If and only if the preceding requested 
development results in corroboration of a 
stressor, then the AMC should schedule the 
veteran for a VA psychiatric examination 
for the purpose of determining whether 
such stressor(s) alone is sufficient to 
account for a diagnosis of any ascertained 
PTSD.  In determining whether the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the corroborated history provided by the 
AMC may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, she/he must specifically 
identify which stressor detailed in the 
AMC's report is responsible for that 
conclusion.  The claims file should be 
made available to and reviewed by the 
examiner.

4.  Then, the AMC should readjudicate the 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the veteran, the AMC must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



